954 F.2d 732
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Mercedes P. IBANEZ, Petitioner,v.SECRETARY, DEPARTMENT OF VETERANS AFFAIRS, Respondent.
No. 91-7087.
United States Court of Appeals, Federal Circuit.
Oct. 24, 1991.

Before MICHEL, Circuit Judge, COWEN, Senior Circuit Judge, and LOURIE, Circuit Judge.
LOURIE, Circuit Judge.

ORDER

1
The Secretary of the Department of Veterans Affairs moves to dismiss Mercedes P. Ibanez's petition for review for lack of jurisdiction.   Ibanez has not filed a response.


2
The documents filed as attachments to Ibanez's petition for review indicate that she submitted an inquiry regarding Social Security survivor's benefits to the Department of Veterans Affairs.   The Social Security Administration Division of the Department informed her by letter that she was ineligible for benefits because she failed to satisfy the statutory residency requirements.   The letter stated that it was not a "formal determination" of her eligibility and outlined the procedures that she should follow if she desired a formal determination.   Instead, Ibanez filed a petition for review in this court.


3
This court lacks jurisdiction to directly review any determination of benefits by the Social Security Administration of the Department of Veterans Affairs.   Consequently, there is no basis for this court to entertain Ibanez's petition.


4
Accordingly,

IT IS ORDERED THAT:

5
(1) The Secretary's motion is granted and the petition is dismissed.


6
(2) Each side to bear its own costs.